Per Curiam.
The judgment of absolute divorce entered 6 June 1966 was vacated by Judge Latham during term.
During a term of court a judgment is said to be within the breast of the court, and it may be changed at any time. McIntosh, N. C. Practice and Procedure, Judgments, § 1712, p. 162.
It has been the settled rule for some time that any order or decree made was, during the term, in fieri, and that the court during the term could vacate or modify the same. Gwinn v. Parker, 119 N.C. 19, 25 S.E. 705.
Affirmed.